


Exhibit 10.6






        




AMENDED AND RESTATED
ACCENTURE PLC
2010 SHARE INCENTIVE PLAN
FORM OF
RESTRICTED SHARE UNIT AGREEMENT


Participant:   
Date of Grant:  
Number of RSUs:  
Date of Issuance or Transfer of Shares:



1.    Grant of RSUs. The Company hereby grants the number of restricted share
units (“RSUs”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms of the Amended
and Restated Accenture plc 2010 Share Incentive Plan (the “Plan”), which Plan,
as amended from time to time, is incorporated herein by reference and made a
part of this Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.


2.    Form and Timing of Issuance or Transfer.


(a)    The Company shall issue or cause there to be transferred to the
Participant, [_____number_____] months following the Date of Grant, a number of
Shares equal to the aggregate number of RSUs granted to the Participant under
this Agreement.


(b)    Upon the issuance or transfer of Shares in accordance with Section 2(a)
of this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.


3.    Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (I) the aggregate




--------------------------------------------------------------------------------




number of RSUs that have been held by the Participant through the related
dividend record date, multiplied by (II) the number of Shares (including any
fraction thereof) payable as a dividend on a Share.


4.    Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.


5.    Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Exhibit A for the
purposes specified therein.


6.    No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.


7.    Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant or to ensure compliance
with any additional transfer restrictions that may be in effect from time to
time, and the Committee may cause a legend or legends to be put on any
certificates representing such Shares to make appropriate reference to such
restrictions.


8.    Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate. Any Shares issued or transferred to the Participant shall be subject
to compliance by the Participant with such policies as the Committee or the
Company may deem advisable from time to time, including, without limitation, the
policies relating to minimum equity holding requirements. Such policies shall be
binding upon the permitted respective legatees, legal representatives,
successors and assigns of the Participant.


9.    Choice of Law and Dispute Resolution.


(a)    THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
(b)    Subject to paragraphs (c) through (f), any and all disputes which cannot
be settled amicably, including any ancillary claims of any party, arising out
of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance and/or termination of this
Agreement and any amendment thereto (including without limitation the validity,
scope and enforceability of this arbitration provision) (each a “Dispute”) shall
be finally settled by arbitration conducted by a single arbitrator in New York,
in accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce (“ICC”), except that the parties may select an arbitrator
who is a national of the same country as one of the parties. If the parties to
the dispute fail to agree on the selection of an




--------------------------------------------------------------------------------




arbitrator within thirty (30) days of the receipt of the request for
arbitration, the ICC shall make the appointment. The arbitrator shall be a
lawyer and shall conduct the proceedings in the English language. In the event
of any arbitration between the parties, the Company shall consent to a request
by the Participant to hold arbitral proceedings, including any evidentiary
hearings, in the country in which the Participant principally conducts his/her
business for the convenience of the parties and witnesses, it being understood,
however, that the legal situs of the arbitration shall remain in New York. Each
side will bear its own costs and attorneys’ fees.
(c)     Either party may bring an action or proceeding in any court having
jurisdiction thereof, for the purpose of compelling a party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and/or in support of the arbitration as
permitted by any applicable arbitration law and, for the purposes of this
paragraph (c), each party expressly consents to the application of paragraphs
(e) and (f) to any such suit, action or proceeding.
(d)    Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.
(e)    (i)     Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
paragraph (c). The parties acknowledge that the forum designated by this
paragraph (e) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any suit, action or proceeding brought in any court
referred to in paragraph (e) (i) pursuant to paragraph (c) and such parties
agree not to plead or claim the same.
(f)    The parties agree that if a suit, action or proceeding is brought under
paragraph (c) proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and they irrevocably appoint the General
Counsel of the Company, c/o Accenture, 161 N. Clark Street, Chicago, IL 60601
(or, if different, the then-current principal business address of the duly
appointed General Counsel of the Company) as such party’s agent for service of
process in connection with any such action or proceeding and agree that service
of process upon such agent, who shall promptly advise such party of any such
service of process, shall be deemed in every respect effective service of
process upon the party in any such action or proceeding.
10.      Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, that provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
11.    RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the




--------------------------------------------------------------------------------




Plan. In the event of a conflict between any term or provision contained herein
and a term or provision of the Plan, the applicable terms and provisions of the
Plan will govern and prevail.


12.    Withholding. The Participant shall, to the extent required by applicable
law or regulations, be required to pay to the Company or any Affiliate, and the
Company or any Affiliate shall withhold from any issuance or transfer due in
connection with the RSUs under this Agreement or under the Plan, applicable
withholding taxes and social insurance contributions required to be withheld
with respect to the RSUs, this Agreement or any issuance or transfer under this
Agreement or under the Plan. The Participant may further direct the Company or
any affiliate to withhold from any such issuance or transfer applicable
withholding taxes and/or social insurance contributions where the withholding is
not mandatory under applicable law or regulations.


13.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


14.    Entire Agreement. This Agreement, including the Plan, as provided
therein, contains the entire agreement between the parties with respect to the
subject matter therein and supersedes all prior oral and written agreements
between the parties pertaining to such matters.


15.    Rule 16b-3. The grant of the RSUs to the Participant hereunder, including
any additional RSUs delivered pursuant to Section 3 hereof, is intended to be
exempt from the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”) pursuant to Rule 16b-3
promulgated under the Exchange Act, including without limitation, any
transaction involving a sale to the Company or any Affiliate where the purpose
of such sale is to satisfy tax or similar withholding obligations required upon
the delivery of Shares.


16.     Recoupment. The RSUs granted under this Agreement, and any Shares issued
or any payments made in respect thereof, shall be subject to any recoupment
policy that the Company may adopt from time to time, to the extent that any such
policy is applicable to the Participant.


17.    Amendments. The rights and obligations under this Agreement and their
enforceability are subject to local tax and foreign exchange laws and
regulations and, in this sense, the terms and conditions contained herein may be
amended at the sole discretion of the Company and/or the Committee in order to
comply with any such laws and regulations.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Unit
Agreement.




ACCENTURE PLC




    
By: ________________________
                            
Julie Spellman Sweet
General Counsel, Secretary and
Chief Compliance Officer






PARTICIPANT


                        


By: _________________________
                            
Name: ___________________




--------------------------------------------------------------------------------




    


EXHIBIT A


DATA PROTECTION PROVISION


(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.



These data will include data:
(i) already held in the Participant’s records such as the Participant’s name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;


(ii) collected upon the Participant accepting the rights granted under the Plan
(if applicable); and


(iii) subsequently collected by the Company or any of its Affiliates in relation
to the Participant’s continued participation in the Plan, for example, data
about shares offered or received, purchased or sold under the Plan from time to
time and other appropriate financial and other data about the Participant and
his or her participation in the Plan (e.g., the date on which the shares were
granted, termination of employment and the reasons of termination of employment
or retirement of the Participant).


(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.



(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area, but also worldwide, to other employees and officers of the
Company and its Affiliates and to the following third parties for the purposes
described in paragraph (a) above:



(i) Plan administrators, auditors, brokers, agents and contractors of, and third
party service providers to, the Company or its Affiliates such as printers and
mail houses engaged to print or distribute notices or communications about the
Plan;


(ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;






--------------------------------------------------------------------------------




(iii) actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;


(iv) other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and


(v) the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.


Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA.
All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.
(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.





